CLD-022                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1968
                                      ___________

                  FREDERICK W. SMITH, JR., also known as Ricky,
                                                        Appellant

                                             v.

                                SPRINGHILL SUITES
                       ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                        (D. Del. Civil Action No. 1:22-cv-00323)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 3, 2022

         Before: GREENAWAY, JR., MATEY, AND MCKEE, Circuit Judges

                           (Opinion filed: December 16, 2022)
                                        _________

                                        OPINION*
                                        _________
PER CURIAM

       Pro se appellant Frederick Smith, Jr., appeals from the District Court’s order


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
dismissing his claims for lack of subject matter jurisdiction. For the reasons that follow,

we will summarily affirm the District Court’s judgment.

       In 2022, Smith filed a complaint in the District Court alleging that he slipped and

fell on the property of a SpringHill Suites hotel in Newark, Delaware in 2021. He

claimed that he sustained several injuries as a result of his fall and sought damages from

the hotel as a result. After the District Court granted Smith leave to proceed in forma

pauperis, it screened his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The District

Court concluded that it lacked subject matter jurisdiction over Smith’s complaint and

dismissed it. Smith timely appealed. 1

       The District Court correctly determined that it lacked subject matter jurisdiction

over Smith’s claims. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (“Federal courts are courts of limited jurisdiction.”). It is apparent from Smith’s

filings in both the District Court and on appeal that his allegations do not form any basis

for federal question jurisdiction.2 See 28 U.S.C. § 1331. There is also no basis for


1
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we exercise
plenary review over the District Court’s dismissal of Smith’s complaint for lack of
subject matter jurisdiction. See Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 180 (3d
Cir. 2008); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may summarily
affirm a district court’s decision “on any basis supported by the record” if the appeal fails
to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.
2011) (per curiam).
2
  Although Smith mentions 42 U.S.C. § 1983 in some of his filings, that reference does
not aid him in securing federal jurisdiction. Even setting aside the fact that Smith’s
complaint included no factual allegations of a civil rights violation, § 1983 permits suit
                                              2
diversity jurisdiction, as Smith’s filings indicate that both parties are citizens of

Delaware. See 28 U.S.C. § 1332(a)(1); Mennen Co. v. Atl. Mut. Ins. Co., 147 F.3d 287,

290 (3d Cir. 1998) (“[J]urisdiction [under § 1332] is lacking if any plaintiff and any

defendant are citizens of the same state.”).

       Finally, the District Court did not abuse its discretion in declining to grant Smith

an opportunity to amend his complaint, as doing so would have been futile under the

circumstances of this case. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

Cir. 2002); cf. Berkshire Fashions, Inc. v. M.V. Hakusan II, 954 F.2d 874, 886 (3d Cir.

1992). Smith’s filings do not indicate that he seeks relief against any other party or for

any reason other than his alleged fall.

       Accordingly, we will summarily affirm the District Court’s judgment.




against “persons” who are state actors for purposes of that statute, and there is no
indication that the sole defendant in this case — a private hotel — fits either threshold
requirement. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978); Benn v.
Universal Health Sys., Inc., 371 F.3d 165, 169-70 (3d Cir. 2004).
                                               3